DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 15 April 2022, which papers have been made of record.
Claims 1-3, 5, 17-24, and 26-32 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 17-24, and 26-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art made of record does not explicitly disclose or fairly teach “pressing the two heat exchanger plates together in a region of the at least one common local joining zone by at least one pressing element of the brazing tool that is configured for locally heating the at least one common local joining zone, wherein the at least one pressing element has a projection disposed in the at least one heating section that engages against one of the heat exchanger plates for pressing the two heat exchanger plates together,” in combination with the remaining limitations of the claim.
Regarding claim 24, the prior art made of record does not explicitly disclose or fairly teach “pressing the two heat exchanger plates together in a region of the at least one common local joining zone by at least one pressing element of the brazing tool that is configured for locally heating the at least one common local joining zone, wherein the at least one pressing element has a projection disposed in the at least one heating section that engages against one of the heat exchanger plates for pressing the two heat exchanger plates together,” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        04/22/2022